FILE COPY


                                  M A N D A T E

TO THE COUNTY COURT AT LAW NO 3 of NUECES COUNTY, GREETINGS:

Before our Court of Appeals for the Thirteenth District of Texas, on the 30th day of July,
2015, the cause upon appeal to revise or reverse your judgment between

Dr. Mathew Alexander, M.D.,                                                   Appellants,
Individually and as President of South
Texas Brain and Spine Center, and
South Texas Brain and Spine Center,
                                            v.
Pedro Lomas                                                                     Appellee.
CAUSE NO. 13-15-00063-CV                                   (Tr.Ct.No. 2012-CCV-61204-3)

was determined; and therein our said Court made its order in these words:

THE THIRTEENTH COURT OF APPEALS, having considered this cause on appeal,
concludes the judgment of the trial court should be reversed and the cause remanded to
the trial court. The Court orders the judgment of the trial court REVERSED and
REMANDED for further proceedings consistent with its opinion. Costs of the appeal are
adjudged against appellee.

We further order this decision certified below for observance.

                                       

WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals
for the Thirteenth District of Texas, in this behalf, and in all things have it duly
recognized, obeyed and executed.

WITNESS, the Hon. Rogelio Valdez, Chief Justice of our Court of Appeals, with the seal
thereof affixed, at the City of Edinburg, Texas this 22nd day of October, 2015.




                                                 Dorian E. Ramirez, CLERK